Fourth Court of Appeals
                                San Antonio, Texas
                                        May 6, 2020

                                    No. 04-19-00878-CR

                               Thomas Robert GILCHRIST,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2017-04-13013-CR
                        Honorable H. Paul Canales, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       It is so ORDERED on May 6, 2020.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court